REID, Judge.
This case is a companion case to the appeal in No. 7089 Thibodaux et al. v. Potomac Insurance Company, La.App., 201 So.2d 159. The General Accident, Fire and Life Insurance Corporation, Ltd. was made party defendant in this suit, but counsel for defendant announced in open Court that General Accident, Fire and Life Insurance Corporation, Ltd., was designated erroneously as the insurer of the Charles car, and it was further stipulated that the proper insurer was the Potomac Insurance Company against whom judgment was rendered in this matter.
For the reasons this day assigned in the case of Thibodaux, et al. v. Potomac Insurance Company, No. 7089 the judgment of the Lower Court is affirmed.
Affirmed.